DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 16, 2021 has been entered.

3.	Claims 1-5, 7-8, and 10-21 are currently pending. Claim 21 is new. Applicant’s newly added and amended claims are addressed herein below. 

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 1-5, 7-8, and 10-21 are rejected under 35 U.S.C. 103 as being unpatentable over Aznoe (US 20160378251) in view of McPherson (US 20160210950).

As to claim 1, Azone discloses an information processing system comprising: 
circuitry (Figs. 2, 6) configured to acquire a recognition result of an inclination of a finger (Figs. 1A-1B(76), 4) with respect to an object when the finger is recognized to be touching a surface of the object (Figs. 1A-1B(20), 4, [0020], [0026] – [0027]); and 
change a value of a parameter related to a process to he executed on a basis of the recognition result (Figs. 3, 4, [0042]),  
wherein the inclination of the finger with respect to the object includes an angle at which the finger is inclined in a vertical direction with respect to the surface of the object (Figs. 3, 4, [0042]), and 
wherein when a plurality of fingers are recognized to be touching the object (Figs. 1A-1B(20), 4), the circuitry is further configured to change a value of one parameter on a basis of a recognition result of an angle at which one finger of any of the plurality of the fingers is inclined in the vertical direction with respect to the surface of the object (Fig. 5C, [0064]). 

McPherson teaches changing a value of another parameter different from the one parameter on a basis of a recognition result of an angle at which another finger of the plurality of fingers is inclined in the vertical direction with respect to the surface of the object, the another finger being different than the one finger (Figs. 6-7, [0058]: “the profile of vertical finger/key motion, this information would be derived from two or more measurements of key angle as the key is moving when performed on a keyboard with continuous key angle sensing. On other instruments, any sensor technology capable of measuring the vertical location of the finger (e.g. optical/camera tracking, capacitive proximity, or force measurement) might be similarly used”, [0080]: “the movement of a second finger on the key, or any other possible touch input. Subsequently, the first input is used to determine an audio signal. This may be, for example, a musical note. The musical note may have a profile which defines the sound of that note in terms of various parameters, for example articulation, pitch, volume, timbre, phrasing and release behaviour. … determining the angle at which the finger strikes the key to control variations in pitch at the beginning of a note”, [0092]: "different finger motions to different synthesizer parameters. Referring to FIG. 6, the player may adjust a physical or on-screen control (e.g. a knob or slider 240) while simultaneously moving the finger on any key surface"). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Azone’s information processing system by incorporating McPherson’s idea of changing two parameters using two different fingers in order to provide user more flexibility. 
As to claim 2, Azone (as modified by McPherson) teach the information processing system according to claim 1, wherein the process is a process related to display of an image (Azone: [0026], [0030], [0064]). 
As to claim 3, Azone (as modified by McPherson) teach the information processing system according to claim 1, wherein the circuitry is further configured to change a value of a parameter associated with the object on the basis of the recognition result (Azone: Fig. 3). 
As to claim 4, Azone (as modified by McPherson) teach the information processing system according to claim 1, wherein the circuitry is further configured to change a value of a parameter associated with the finger on the basis of the recognition result (Azone: Figs. 3, 4, [0042]). 

As to claim 7, Azone (as modified by McPherson) teach the information processing system according to claim 1, wherein the circuitry is further configured to change a value of a first parameter on a basis of a recognition result of the angle at which the finger is inclined the vertical direction to the object and change a value of a second parameter different from the first parameter on a basis of a recognition result of an angle at which the finger is inclined in a horizontal direction to the object (Azone: Figs. 3, 4, 5C, [0042], [0064]). 
As to claim 8, Azone (as modified by McPherson) teach the information processing system according to claim 1, wherein when one or more fingers are recognized to be touching the object (Azone: Figs. 1A-1B(20), 4), the circuitry is further configured to change a value of a parameter associated with a second finger of any of the one or more fingers, on a basis of a recognition result of an inclination of a first finger of any of the one or more fingers with respect to the object (Azone: Figs. 3, 5C, [0042], [0064]). 
As to claim 10, Azone (as modified by McPherson) teach the information processing system according to claim 1, wherein the circuitry is further configured to 
As to claim 11, Azone (as modified by McPherson) teach the information processing system according to claim 1, wherein the circuitry is further configured to 
acquire a recognition result of an operation of repeatedly changing an inclination of the finger in a vertical direction with respect to the object (Azone: Figs. 1A-1B(20), 4), and 
change the value of the parameter on a basis of the recognition result of the operation (Azone: Figs. 3, 4, [0042], [0048]). 
As to claim 12, Azone (as modified by McPherson) teach the information processing system according to claim 11, wherein whether or not the operation is ended is determined on a basis of a predetermined condition (Azone: [0047]). 
As to claim 13, Azone (as modified by McPherson) teach the information processing system according to claim 12, wherein the predetermined condition includes a condition that the finger is moved from an inside of a predetermined region to an outside of the predetermined region (Azone: [0028], [0030], [0045]). 
As to claim 14, Azone (as modified by McPherson) teach the information processing system according to claim 12, wherein the predetermined condition includes a condition that a predetermined gesture of the finger is recognized (Azone: [0029] – 
As to claim 15, Azone (as modified by McPherson) teach the information processing system according to claim 1, wherein the circuitry is further configured to cause a display control unit (Fig. 6) configured to cause a display unit to display information indicating the recognition result at a display position according to a position of the finger (Azone: Fig. 4, [0042]). 

As to claim 16, Azone (as modified by McPherson) teach the information processing system according to claim 1, wherein the circuitry is further configured to a display control unit (Fig. 6) configured to cause a display unit to display information indicating a type of the parameter at a display position according to a position of the finger (Azone: Fig. 4, [0042]).  
As to claim 17, Azone (as modified by McPherson) teach the information processing system according to claim 1, wherein the parameter is a parameter related to a photographing direction of a camera tool or an irradiation direction of a lighting tool (Azone: [0045] – [0046], [0079]), and 
the circuitry is further configured to cause a display unit (Azone: Fig. 1A, [0026]) to display an image according to the photographing direction of the camera tool or the irradiation direction of the lighting tool (Azone: [0045] – [0046], [0079]). 

As to claim 19, it is the operation performed by the apparatus of claim 1. Please see claim 1 for detail analysis.  

As to claim 20, it is a computer program stored in a non-transitory medium causing the apparatus of claim 1 to perform its function. Please see claim 1 for detail analysis. 

As to claim 21, Azone (as modified by McPherson) teach the information processing system according to claim 1, wherein the value of the one parameter and the value of the another parameter are changed based on an inclination in a same direction with respect to the surface of the object (McPherson: Figs. 6-7, [0052], [0056], [0058]).

Response to Arguments
7.	Applicant’s arguments with respect to claims 1-5, 7-8, and 10-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a)	Walther (US 20160011720) teaches two different fingers control two different parameters (Fig. 1, [0024]: "By touching the surface with a different number of fingers, the user can control a different pair of parameters").
b)	Feland (US 20090051660) teaches two different fingers control two different parameters (Figs. 7-10, [0047]: "the motion of the second finger 310 about the adjustment wheel, while the first finger 308 remains on the volume button, causes the volume of the device to be adjusted (e.g., increased or decreased, depending on the direction of motion about adjustment wheel)").
c)	Hlatky (US 20150029145) teaches two different fingers control two different parameters (Fig. 1, [0053]: "user is therefore limited to adjusting a maximum of two parameters simultaneously, manipulating one control with the left and one with the right hand"). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFROZA Y CHOWDHURY whose telephone number is (571)270-1543.  The examiner can normally be reached on M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AFROZA CHOWDHURY/Primary Examiner, Art Unit 2628